Title: To Benjamin Franklin from Joshua Babcock, 15 February 1774
From: Babcock, Joshua
To: Franklin, Benjamin


Sir
Westerly 15th Februa 1774
In your last Favour, alas too long since, of 3rd Augt. 1772, You are pleas’d to say “if they will not beleive poor Richard neither will They tho’ One should rise from the Dead” can’t help suspecting that Infallibility may sometimes mistake, or that One who scarce ever made a political Error may miss in political Casuistry: or will it be justifiable when there’s all the moral Assurance imaginable that We shall suffer Loss if We dont play, especially when the Bett is so great, to play off, thro’ Fear of Losing the Game? Or will the Special Care of the Interest of half a Dozen Provinces be a justifiable Apology for Silence respecting the complicated Interest of the whole? Perhaps it may be abusive if not incroaching to importune any further Publication from One necessarily engag’d in multifarious and momentous Matters, attended with an amazingly great and necessary Correspondence. It really would be so, had We not experimental Knowledge of the Felicity and Extent of Genius, possess’d by some Few. Striking Specimens of which have in the most glaring Light shone upon and advantag’d the Public; but You will not be troubled with any further Incitement from this Quarter, but shall and must be submitted to your Prudence.
You must, Sir, before this have heard of the Fate of the India-Company’s 342 Chests of Tea, having been thrown overboard by some Indian Savages, which was design’d to have been Landed and sold in Boston, the Commissioners and Consignees Flight to the Castle. Since which many of the Towns in the Colonys, in this in particular have and are entering fast into Agreements and forming Resolutions to quit all duti’d Tea to avoid British Taxation; Many all Teas, wisely preferring Liberty with Absteamiousness to Slavery tho’ baited with a Shew of Luxury concomitated with the meanest Dissipation and Incogitancy.
But the following You scarcely have heard of viz. It was mov’d in our Genl. Assembly last May-Sessions, even before Sherwood’s Death that another Agent should be appointed in his Room. To this it was objected that this Other had already the Agency of so many Provinces, our little Colony would be forgot. This being answer’d. It was then suggested our Pay or Salary of £40 Sterling was so inconsiderable, He would not accept the Appointment, tho’ He Sherwood never had less than £2 or £300 per Annum, as He managed it, for his rare good Services, and his Predecessor Partridge has had £400 Sterling per Annum some Years; besides it was suggested We should find our Account in it, had We had a Person of Weight and Importance at Home altho’ We gave Him as much or more; it was moreover observd that this his ruling Passion was not Wealth, But the Love of his Country had and would always preponderate every lucrative Consideration, and so forsooth We have no Agent at present, tho’ it the Place has been sollicited by the Brother of Sherwood, a much meaner Wretch as we hear, than the Former. Could You but for once forget your real Dignity and be so inconscious of your intrinsic Worth as to deign to write Governor Wanton, am confident, it would cause all your many Friends to exult with Joy, and am confident You would be sollicited to accept. Hope to see the Time to compliment You as Agent-General.
You must excuse me when I say You are often toasted in Connecticut, wherein as I apprehend You are least known; and here You must suffer me to tell You of a notable subterraneous Prison in Simsbury-Mines (formerly dug by Capt. Belcher for Copper oar) which by an Act of the Government is appropriated to the Confinement of Felons, who are elsewhere punish’d with Death, but here to be confin’d 10 Years to such infernal Labour as they are Equal to, subjected in Case of Delinquency to Punishment (not by a Devil) but by a good Being, i e, One appointed by the pious Government and this, I dare say, You will allow to reflect Honour on the benevolent and merciful Legislators. This Hell is thus describ’d viz, From the Summit of the Mountain a Shaft of 25 Feet perpendicular, from thence another oblique One of 12 F. which leads to an Area of 10 Rods Space, 6 F. high, herein is fabricated a strong wooden Inclosure, from hence another perpendicular Shaft of 70 F. from thence a Slope to draw off the Water, which brings to the Foot of the Mountain. Lately a Felon was sent here from N Haven, convicted of Burglary.

Experience has taught, that it is our Duty to rest quietly in the Absence of One of the greatest Usefulness, for whom We have the strongest Affection, whose Absence is as necessary as productive of our best Emolument. In Fine Sir that You may long very long continue as a Guardian Angel the Conservator of the Rights Libertys and Immunitys of N. America, that your Weight and Importance may rise in Proportion to your Years and Experience is the sincere Wish of her every true Son, and of no One with more Truth and Cordiality than of your most obedient most affectionate and most humble Servant
Josh Babcock
Honble. Doctr. Franklin  London
